Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-6 are currently under examination, wherein no claim has been amended in applicant’s application filed on June 19, 2019.  
Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	Claims 1-6 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The unit of temperature in claims 1, 4 and 6 renders claims 1, 4, 6 and claims 2, 3 and 5 depending on claim 1 indefinite because it would not be clear to one of ordinary skill in the art what temperature unit to which it refers (oC or oF).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US Pub. 2013/0306202 A1).
With respect to claims 1-6, Joo et al. (‘202 A1) discloses a method for producing a grain-oriented electrical steel sheet comprising heating a slab comprising by weight 2-4% Si, 0.085% or less C, 0.015-0.040% Al, 0.2% or less Mn, 0.01% or less N, 0.01% or less S, various other alloying elements well known in the art of grain-oriented electrical steel sheet (e.g. those as claimed in claims 2 and 3) and a balance of Fe and inevitable impurities to a temperature of 1280oC or lower; hot rolling the slab to produce a hot-rolled steel sheet, hot band annealing the hot-rolled steel sheet at a temperature between 850oC and 1000oC for about 90 seconds followed by quenching in water; cold rolling the sheet; subjecting the cold-rolled sheet to a primary recrystallization annealing; and subjecting the annealed steel sheet to a secondary recrystallization annealing (abstract, paragraphs [0021], [0053], [0055], [0056] and [0067]). The ranges of elemental content ranges, slab heating temperature, hot band heating temperature, holding time and cooling rate disclosed or suggested by Joo et al. (‘202 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the 

Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

12/23/2020